UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 20-1610


SHANELL Y. ROYAL,

                   Plaintiff - Appellant,

             v.

JANE KIRSCHLING, in her official capacity as Dean and Professor at the
University of Maryland School of Nursing,

                   Defendant - Appellee.



                                     No. 20-1614


SHANELL Y. ROYAL,

                   Plaintiff - Appellant,

             v.

UNIVERSITY OF MARYLAND GRADUATE SCHOOL & SCHOOL OF
NURSING-DOCTOR OF NURSING PRACTICE; KELLY ALDRICH-
MALAPANES, in her official capacity as Nursing Adjunct Professor at the
University of Maryland School of Nursing; VERONICA AMOS, in her official
capacity as Assistant Director of Nursing Anesthesia and Assistant Professor of
OSAH at the University of Maryland School of Nursing; TECKLA CHUDE, in his
official capacity as Clinical Instructor at the University of Maryland School of
Nursing; MICHELLE GONZALES, in her official capacity as Clinical Instructor,
OSAH at the University of Maryland School of Nursing; MARGARET
HAMMERSIA, in her official capacity as Co-Director of the Adult Gerontology
Primary Care Nurse Practitioner Specialty Program at the University of Maryland
School of Nursing; SHANNON IDZIK, in her official capacity as Associate Dean
for the DNP Program and Associate Professor of OSAH at the University of
Maryland School of Nursing; JANE KIRSCHLING, in her official capacity as
Assistant Professor, PPEP and Director of Legal Affairs at the University of
Maryland School of Nursing; ANN MECH, in her official capacity as Assistant
Professor, PPEP and Director of Legal Affairs at the University of Maryland School
of Nursing; KATHLEEN MICHAEL, in her official capacity as the Chair of the
Department of Organizational Systems and Adult Health and Associate Professor of
OSAH at the University of Maryland School of Nursing; JACQUELINE
MITCHELL, in her official capacity as Director of Clinical Education,
Organizational Systems and Adult Health of the University of Maryland School of
Nursing; TRICIA O'NEILL, in her official capacity as Assistant Vice President,
Academic Affairs of the University of Maryland; JOSEPH PELLIGRINI, in his
official capacity as Associate Professor of Organizational Systems and Adult Health
and Director of the Nurse Anesthetist Program at the University of Maryland School
of Nursing; PETER ROCK, in his official capacity as Professor and Chair of the
Department of Anesthesiology at the University of Maryland School of Medicine;
SHANNON SEIFERT, in her official capacity as Clinical Coordinator for University
of Maryland School of Nursing at Medstar Union Memorial Hospital; ROGER
WARD, in his official capacity as Chief Accountability Officer, President of
Operations and Planning, Vice Dean of the Graduate School at the University of
Maryland; SUZANNE WOZENSKI, Jointly and Severally,

                    Defendants - Appellees.



Appeals from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:19-cv-02825-CCB; 1:19-cv-02826-CCB)


Submitted: December 28, 2020                                 Decided: February 9, 2021


Before KING, KEENAN, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shanell Y. Royal, Appellant Pro Se. Constantine Alexander Hortis, Christopher Bower
Lord, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland; Kristen Nichole Nesbitt, GOODELL DEVRIES LEECH & DANN, LLP,


                                           2
Baltimore, Maryland; Anthony Joseph Breschi, WARANCH & BROWN, LLC,
Lutherville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            3
PER CURIAM:

       Shanell Y. Royal appeals the district court’s orders dismissing her civil actions. To

the extent Royal contests the district court’s dismissal of the claims against Defendant

Shannon Seifert for failure to effect service, we have reviewed the record and find no

reversible error. Accordingly, we affirm this decision for the reasons stated by the district

court. Royal v. Univ. of Md., No. 1:19-cv-02826-CCB (D. Md. Apr. 13, 2020).

       As to the remainder of these consolidated appeals, we confine our review to the

issues raised in the informal brief. See 4th Cir. R. 34(b). Because, apart from the service

of process issue, Royal’s informal briefs do not challenge the bases for the district court’s

disposition, she has forfeited appellate review of the court’s orders. See Jackson v.

Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document;

under Fourth Circuit rules, our review is limited to issues preserved in that brief.”).

       Accordingly, we affirm the district court’s orders. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              4